Title: To James Madison from LeRoy Pope and Clement C. Clay, 17 July 1816
From: Pope, LeRoy,Clay, Clement C.
To: Madison, James


        
          Sir,
          Huntsville, M. T. 17th. July, 1816.
        
        Your fellow-Citizens, the People of Madison County in the Mississippi Territory, assembled in general meeting, beg leave respectfully to address you on some subjects which they deem of the first importance to themselves, and not without interest, as it seems to them, to the Union at large.
        
        Entertaining, as we do, the highest respect for your character, your talents, & your long & eminent public services, You will readily do us the justice to believe that we take no pleasure in arraigning any part of your policy, or disapproving any of your measures. Yet, without in the slightest degree impugning your motives, we are constrained, reluctantly & with regret, to express our dissatisfaction with the Treaty recently concluded at Washington with the Cherokees, by which the claim of the United States to an extensive, fertile, & highly important tract of country has been ceded to that Tribe, as we conceive, unnecessarily and without equivalent.
        That a great, enlightened & powerful Nation, like the United States, should systematically pursue towards the Aborigines of this Continent a policy the most pacific, liberal & humane, is to us matter of rejoicing & pride. We trust such a course of conduct will long continue to characterize our National Councils. But we do not think that this course can legitimately require us to sacrifice any undoubted right; much less to lose sight of the obligations of the first duty of Societies as well as of individuals, to secure & improve the means of their necessary preservation, Safety & happiness. We believe the tract of Country in question to be, if not absolutely necessary, at least evidently & highly conducive to the encreased security of these great ends: And we believe that the Government would not only have been justified in appropriating it to that object, but, under existing circumstances, was loudly called upon to do so by an enlarged & comprehensive view of the most important National interests. Of course we are willing, and, in fact, expect, that in such instances equivalents should be accorded. But while we should unequivocally have approved a liberal compensation in money, every way sufficient to cover any claim of title, altho’ dubious, defective & disputed, we as unequivocally disapprove, in this case, the relinquishment of the soil itself.
        Nor do we think that this relinquishment was imperiously required by the National Faith, nor demanded at our hands by justice & humanity. It seems to us sufficiently clear, that the Cherokees had not the best title to that country. We believe that it formerly belonged to the Creeks, & became vested in the United States by the Treaty of Fort Jackson. This opinion has been deliberately formed, long entertained, & openly avowed by no less than three of the Commissioners appointed to run & mark the boundaries of the Creek Cession, who had bestowed on the subject the most laborious attention. As many of the facts on which that opinion rests are now in possession of the Government, we shall not attempt, at this time, needlessly to recapitulate them. Nevertheless, we trust we may, without offense, be permitted to regret that the Government had not known them earlier: We regret that it was induced to take the settlement of the question of limits out of the hands of its own Commissioners, who were on the spot, & had the means of collecting evidence from every quarter: And we regret that

it entered so hastily into an arrangement which not only abandoned our interests, but at the same time prejudiced those of the Chickasaws, without examining their claims or hearing their objections.
        As matter of policy, we regard the Cherokee Treaty as utterly indefensible. The Country retro-ceded is every way important to us, & to the United States. As for ourselves, we are an isolated point of population, separated from any other White Settlement of the Territory by immense wildernesses. We are surrounded on three sides by Indian lands. All our hopes of Safety & importance rested on the extinguishment of Indian title in our neighborhood. This slip of Country was, therefore, peculiarly desirable to us. It would have connected us with the other Settlements of the Territory. Its local interests would have harmonized with ours—would in fact have been the same; and thus it would have protected us against Indian Aggression, of which we have once been the destined object & had well nigh been the victim, while it secured us our rightful influence in the Territorial Councils.
        To the United States, the policy & expediency of retaining this Country seem to us even still more apparent & palpable. It is in fact the Garden of the whole Creek Cession. It would have sold high & rapidly; and as a mere pecuniary concern might have deserved the attentive consideration of Government. But this we regard as of very minor & secondary influence. It is not on this account, that we consider it of such importance to the Union. It is because it would have speedily invited & supported a very compact & hardy population. It would then have encreased the means & facilities of defending the lower Country: and by connecting in one unbroken chain the active, athletic & enterprising yeomanry of Tennessee & Kentucky with those of Georgia & this Territory, would have forever secured the invaluable Depots of New-Orleans & Mobile against the shock of foreign invasion. The means of their protection would have been brought home to their doors, Men, & provisions, & munitions of war could have been transported to their relief with an expedition & certainty incalculably greater than at present. But this is not all. As the acquisition of the lower Country of the Creeks, cuts them off from the Seminoles & the dangerous influence of Spanish interference; so would this district have separated the Cherokees & Creeks, on the one hand, from the Chickasaws & Choctaws, on the other; and, by surrounding them on all sides with a white population, have effectually tamed their pride, curbed their power, & put an end to their incursions.
        But, in the present posture of affairs, we apprehend that the cupidity of the other Southern Tribes cannot but be excited. The success of the Cherokees will stimulate the Chickasaws & Choctaws to make extravagant pretensions: and, if their claims are treated with equal respect, the flower of the Creek Cession will have been wrested from that Tribe only to enrich

& aggrandize its rivals, without advantage to the United States who have purchased it with the blood & treasure of her Sons. And if these Tribes should fail in their efforts, & be disappointed in their hopes—envy & hatred towards the Cherokees, distrust & jealousy towards the Government, would seem to be the material & necessary consequence. For they persist in disaffirming the right of the Cherokees: & why should that tribe be more distinguished by the favor & patronage of the Government than their own? And will they not arraign as partial & unjust that policy which gives away to their Adversary, merely on his own exparte statement, that very Territory to which they pretend to assert a better claim?
        We are constrained to believe that, with the purest intentions on its part, the Government has been grossly deceived & imposed on by the Cherokees. It was deceived in 1806, as well as in 1816; for the Cherokees had no title, at either period, to the Country in question, except a mere tenancy at will from the Creeks; and the ⟨presant?⟩ title of the Creeks seems to have been entirely unknown. Both treaties were made with the Cherokees alone, & upon their own interested statements. The other Tribes, not being represented in the Council, had no opportunity to gainsay their pretensions, nor make proof of their own better claim. As to the alleged Guarrantee [sic] of 1806, it is only that the United States shall exert their influence with the Chickasaws that the Cherokee boundary may be extended to a named point. But this cannot, as we conceive, be fairly ⟨construed?⟩ into as absolute recognition of title; nor that the United States should exert their influence unjustly. It appears to us to be essentially conditional and supposes the truth of the Cherokee statement then made, & the future satisfactory establishment of their claim to be superior to any other. But certainly the United States were not bound, in any event, violently, & unjustly, without hearing or enquiry, to wrest territory from the Chickasaws merely to confer it on the Cherokees. What motive could they have for such an act? What mattered it to them to which of the Tribes any tract should belong? Besides, as to the Chickasaws, this extreme & insolent construction is expressly forbidden by the instrument itself: And as to the Creeks, their title, as we have said before, does not seem even to have been suspected. But if that title be the best, & if it still pertained to the Creeks, could it be considered, either rightfully or in fact, as disaffirmed or annulled by the Treaty of 1806? And were the United States bound, by force of that treaty, to disregard & abandon it, merely because, in consequence of subsequent events, it had become vested in themselves?
        We do not, however, propose that the late Treaty of Washington shall be declared void: and we will not now enquire how far the duplicity & false statements of the Cherokees would justify such an act & render it reconciliable [sic] with the preservation of National Faith. We reverence too highly the Faith of our Country to desire to see a stain on its escutcheon. We

wish it to be ever not only unspotted, but free from suspicion. The remedy we propose is simple, easy, effectual. It is the acquisition of the Country in question by negotiation & purchase. This we believe to be not only practicable, but of easy attainment. To that end, we respectfully pray the speedy appointment of Commissioners vested with the necessary powers, who shall be required to summon, at an early day, a Council of the Tribes interested. Let their claims be heard & investigated. Their claims will be found to be in conflict. The Tribes will disagree: indeed, they disagree already. The Chickasaws are dissatisfied. They assert that the Cherokees never had any claim to the Country ceded: & that it belonged partly to them but chiefly to the Creeks. The right of the United States as derived from the Treaty of Fort Jackson should then be succinctly stated, & the deceptions which have been practiced to conceal that right. Let the Commissioners then show that this Country, so disputed between the Tribes is likely to be to them the source of rancorous quarrels & bloody wars, while in fact it will be scarcely inhabited by either of them. The Cherokees are conscious of the radical weakness & defect of their title; the Chickasaws are fearful of the effect of the late Treaty: both will be ready to compromise with the Government. Each will prefer that ⟨the?⟩ Country should be owned by us than by the other because they will derive a certain advantage: and we have no doubt they will both willingly accept a pecuniary compensation in lieu of their claims. Let that compensation be liberal. The Government can afford it: it will be amply & speedily reimbursed.
        We respectfully recommend, further, that this acquisition South of the Tennessee, should, if possible, be bounded by the lines of Genl. Coffee’s Survey: because those lines being already run & marked, the Government will save that trouble & expense; being already Known, there will be no room for dispute or misapprehension concerning the actual extent of the purchase; and the liberal & generous policy of the United States will be apparent to the Indians themselves, [illegible] for a Country already decided by its Commissioners to be its own.
        If to this acquisition the Commissioners should, at the same time, be able to add the tract within this Territory lying North of the Tennessee & claimed by the Chickasaws, or even so much of it as lies East of Cypress Creek, we think the safety of the lower Country would be permanently secured. This, including the County of Madison, would make the white Settlement of nearly equal extent on both banks of the River, and as it would border immediately on fertile & fast-growing ⟨Counties?⟩ of Tennessee, it is incalculable how much the whole Southern frontier in this quarter would be strengthened.
        The whole Chickasaw Country north of the Tennessee is of no actual use to the Tribe. It is, & has long been, totally uninhabited by them; it is not pastured by their herds, nor do they even hunt on it. Why, then, should it

be supposed that they are unwilling to sell? And if they will sell, what sort of policy is that which forbids the United States to buy, when this acquisition is not only in itself valuable, but is at the same time the best & cheapest rampart it could create for the protection of the great emporium of the West, on whose Safety depends the prosperity of the immense empire watered by the Mississippi & its tributary streams. We believe that the County of Madison has been better sold, & in a shorter time, & has brought more money into the Treasury, than any other section of United States lands of equal extent. Measuring ⟨out?⟩ more than 22 miles square, it already contains about 15,000 souls; and its exports for the last year are computed to equal in value those of all West Tennessee. It is believed that the neighboring lands will sell much higher than did those of this County, as great part of them are of a quality superior to ours in a climate more propitious to the culture of Cotton, & whose commercial advantages are greater.
        We are aware that, on these subjects, we may be accused of interested motives: We avow it without hesitation. We cannot but feel a deep interest & concern in the decision of the question of acquisition now respectfully proposed for your consideration. But we contend that ours is not altogether a selfish view as seeking simply our own greater security. It is not, in our view, a mere legal question: it is one in which the whole Western Country, nay the Union itself, is deeply interested as well as ourselves. On the importance of New-Orleans there is no need to dissent. The free navigation of the Mississippi, & the command of its mouth, are obviously indispensible to the full developement [sic] of the wealth and prosperity of three fourths of the Territory of the United States. Besides, both the River & the City are now identified with our National Glory. What was acquired with our treasure, during the administration of Your predecessor, by wisdom & policy; has been, during your own, defended by our Arms, & illustrated by our Victories. And if, on a question which ought to be exclusively National, and in which the whole Union is unequivocally & vitally interested, it be lawful to recur to party recollections, we might, perhaps, by excused for saying that Louisiana should be peculiarly dear to Republicans, since it is the fruit of their power, & will immortalize their name & Councils. How dear, then, must it be to You—a Patriot, a Republican, a President of the United States! Yet we tremble, even now, to think what might have been the fate of Orleans, had it been assailed when the Creeks were in Arms, & the Hero who has since immortalized himself in its defence was still struggling for the laurel of Tehopeca. We are certain that no reasonable means of ensuring its safety should be neglected: And we are confident that no plan for the protection of that place & Mobile can be now devised, cheaper, better, more speedy, & effectual, than the one which it has been our object, in this Address, to point out & insist on. Cast Your eye on the Map, & then decide whether we are over-sanguine & enthusiastic in our hopes & belief.

At any rate, if we are deceived, we are deceived honestly. We are not conscious of the influence of any improper motive; And we sincerely believe that our own local interests, which we have not sought to conceal, are in this case so completely identified with those of the Union, that you cannot advance the one, without, in an equal degree, promoting the other. If we have spoken freely, we know it to be our right; & we trust we have exercised it with temper & moderation, & without offence.
        But we will not swell this address to any greater length, satisfied if we have succeeded in calling your attention to the subject. As lovers of our Country, as Supporters of Your Administration, as friends of your fame, we earnestly entreat You to take it into early & serious consideration. And should you decide in favor of our wishes, we need not say how truly & heartily we shall rejoice—both as patriots & as men; as Citizens of the United States at large, as well as inhabitants of a little insulated district, without influence now in the Territorial councils—and which must remain equally insulated & impotent till some such measure as we propose, shall be adopted for our relief.
        
          LeRoy PopeChairman 
        Clement C. Clay Secy.
      